Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ding et al. (USPAP. 20100299125) discloses Porous A porous medium exploitation method having application to petroleum exploitation is disclosed using coupling between a reservoir model and a near-wellbore model for modelling fluid flows. Fluid flows within the medium are simulated using a reservoir simulator and a near-wellbore simulator. At each time step, the boundary conditions used by the second simulator are calculated by means of with the reservoir simulator. Numerical productivity indices used by the reservoir simulator are calculated by means of using the near-wellbore simulator. The fluid flows within the porous medium during a given period of time are modelled by repeating the previous stages for several time steps. An optimum medium exploitation scenario is deduced determined from this modelling by taking into accounting for, for example, a well damage due to a drilling fluid, an injection of a polymer solution or of an acid solution in the well (Abstract; Pars. 93-124).
Dogru (USPAP. 20100114544) discloses three dimensional well block radius determiner machines, systems, program products, and computer implemented methods which determine a three dimensional equivalent well block radius of a perforated grid block cell, with three dimensional flow, of a three dimensional coordinate grid block constructed over a three dimensional simulated well formation in a finite difference petroleum reservoir simulator. Various embodiments of the invention, for example, can beneficially account for both horizontal and vertical flow of oil through a well perforation without the need for complicated, expensive, and time-consuming numerical or iterative solutions. Embodiments of the present invention, for example, can be used as a part of legacy simulators thereby providing more accurate well block radius calculations, by accounting for both horizontal and vertical perforation flow, without introducing significant implementation hurdles, development costs, or simulation runtime delays (Abstract; Pars. 79-87).
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "performing a numerical simulation of productivity in the formation layers of a selected well set comprising one or more of the plurality of assessment gas condensation wells; determining pseudo-pressure conditions in grid cells adjacent the selected gas condensate well set at the XnxYnxZn coordinates of the at least one of the layers; determining non-Darcy flow conditions in the grid cells adjacent the selected gas condensation well set at the XnxYnxZn coordinates of the at least one of the layers, based on determined pseudo-pressure conditions in the grid cells; determining productive index for the selected gas condensate well based on the determined pseudo-pressure conditions and the determined non-Darcy flow conditions…generating a production analysis report for the reservoir, the production analysis report including an proposed well placement for the assessment gas condensate well set" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-5 depend from allowed claim 1 and therefore are also allowed.
Regarding claim 6, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "performing a numerical simulation of productivity in the formation layers of a selected well set comprising one or more of the plurality of assessment gas condensate wells; determining pseudo-pressure conditions…determining non-Darcy flow conditions in the grid cells adjacent the selected gas condensate well…determining ap productivity index…determining a total dynamic productivity index for the at least one layer for the selected gas condensate well set over a time interval of interest…and generating a production analysis report for the reservoir, the production analysis report including a proposed well placement for the assessment gas condensate well set" in combination with other limitations in the claims as defined by Applicants. 
Claims 7-10 depend from allowed claim 6 and therefore are also allowed.
 			Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        June 4, 2022